DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is incorrect in that the specification only rinses the cured particles not the droplets.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm et al (4,623,706).
	Timm et al disclose a method (column 3, lines 20-64, Figs 1 and 3) of forming particles which includes providing a jet forming unit (disperser unit 1), supplying material (monomer phase 4) to the jet forming to form a fluid jet stream, providing a vibration system (piezoelectric element 10) that vibrates to break the jet stream into droplets ( column 4, lines 25-27 and 46-47), providing a curing system (inlet 9 for gaseous polymerization initiator), using the curing system to cure the droplets, providing a collection system and using it to collect the cured particles (column 6, lines 2-18).  The monomer phase can have a single component (monomer), two components (first monomer and either a second monomer or a nonpolymerizable material) or three components (two comonomers and the nonpolymerizable material).  See column 3, lines50-56.  The fluid jet stream and the particle fluid jet stream can be positioned running in the direction of gravity or against the direction of gravity (column 6, lines 23-40).
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rembaum et al (4,929,400).
	Rembaum et al disclose a method of forming particles by providing a providing a jet forming unit (droplet generator 12), supplying material from reservoir 10 to the jet forming to form a fluid jet stream, providing a vibration system (drop generator has piezoelectric element, column 6, 7-15) that vibrates to break the jet stream into droplets (14), providing a curing system (radiation source 34; column 6, lines 65-68 ), using the curing system to cure the droplets, providing a collection system (container 76), and using the collection system to collect the cured particles (column 6, lines 68 through column 7, line 5).   See also column 5, lines 31-49.  The material can have one (monomer) or two components (monomer and particles).  See column 7, lines 15-41.  The fluid jet stream and the particle fluid jet stream can be positioned running in the direction of gravity as shown by droplets 14 in Fig. 1.

Claim(s) 1, 3-4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ors et al (5,484,721).
	Ors et al disclose a method of forming particles which includes providing a providing a jet forming unit (drop generating means 40), supplying material (11, 12) to the jet forming to form a fluid jet stream, providing a vibration system (drop generator has vibrating means, column 7, lines 55-59) that vibrates to break the jet stream into droplets (14), providing a curing system (means 20 supplying crosslinking agent; column 7, lines 27-40 ), using the curing system to cure the droplets, providing a collection system (separation means 60), and using the collection system to collect the cured particles (column 7, lines 64 through column 8, line 3).   The material can have two components (11, 12) that form a core and shell.  See column 7, lines 42-55.  The fluid jet stream and the particle fluid jet stream can be positioned running in the direction of gravity as shown by droplets 14 in Fig. 1.  The cured particles are rinsed (washed; column 8, lines 3-5.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilon et al (2006/0071357).
Pilon et al disclose a method of forming particles which includes providing a providing a jet forming unit (nozzle 100, Fig. 4), supplying material (104, 108) to the jet forming to form a fluid jet stream, providing a vibration system (ultrasonic transducer 110, paragraph 0073) that vibrates to break the jet stream into droplets, providing a curing system (light source 28, 58, and 62; paragraphs 0053 and 0056 ), using the curing system to cure the droplets, providing a collection system (collection chamber 34 or 70; paragraphs 0054 and 0058), and using the collection system to collect the cured particles.   The material can have two components (104, 108; paragraph 0073) that form a core and shell.

Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballweg et al (2012/0128978).
Ballweg et al disclose a method of forming particles which includes providing a providing a jet forming unit (annular nozzle), supplying material (prepolymer) to the jet forming to form a fluid jet stream, providing a vibration system (vibrations; paragraph 0042) that vibrates to break the jet stream into droplets, providing a curing system (UV radiation; paragraph 0041), using the curing system to cure the droplets, providing a collection system (receptacle; Fig. 1), and using the collection system to collect the cured particles.   The material can have two components  that form a core and shell (paragraphs 0036-0037).

Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land et al (2016/0280607).
Land et al disclose a method (paragraph 0027) of forming particles which includes providing a providing a jet forming unit (nozzle assemblies 104-108, Fig. 1; paragraphs 0010 and 0160), supplying material (from storage tanks; paragraph 0165-0166) to the jet forming to form a fluid jet stream, providing a vibration system (vibration controller 228; paragraph 0179) that vibrates to break the jet stream into droplets, providing a curing system (curing zone 114; paragraphs 0144 and 0161 ), using the curing system to cure the droplets, providing a collection system (pan 116, bin 240), and using the collection system to collect the cured particles (paragraphs 0161 and 0187).   The material can have one or more components (paragraphs 0166 and 0177).  The fluid jet stream and the particle fluid jet stream can be positioned running in the direction of gravity as shown in Fig. 1.  The particles can be further hardened to produce a hard cure (paragraph 0189).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al (4,623,706) in view of Edie et al (6,579,479).
Timm et al is described above as having the fluid jet stream and the particle fluid jet stream can be positioned running in the direction of gravity or against the direction of gravity (column 6, lines 23-40).  It would have been obvious to one of ordinary skill in the art that streams of Timm et al could be positioned to run at an angle against the direction of gravity because fluid jet forming units can be positioned in this configuration to make particles as evidenced by Edie et al in Fig. 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754